DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following:
“of claim of claim” of claim 15, should be “of claim”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the step”  (claims 11-16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bosko (U.S. 2002/0100716 A1) in view of Luehmann, et al. 2003/0034305 A1 (hereinafter “Luehmann).

Regarding Claim 10, Bosko discloses a method for maintaining a constant water supply from an external feed water supply to an external device or system (para [0002], [0015], [0017], supply of purified water for the generation of hot water or steam... system inlet to a constant pressure filtered water delivery system).  The method comprising the steps of: providing a RO system having an internal storage tank for providing water to an external device to provide the water from the storage tank to the external device (Fig. 1; para [0015], reverse osmosis assembly, 12, and accumulator assembly, 22, comprising an accumulator tank); initiating via a controller a flow of water from an external feed water supply upon opening a first solenoid valve when pressure from the storage tank is below predefined (Fig. 1; para [0006], [0019], solenoid control valve, 30, opened to ensure constant output pressure.); closing a second solenoid valve coupled to the external feed water supply (para [0019], [0020], solenoid source water valve, 26, closed.); and directing external feed water to the RO system through an RO membrane to the external device (Fig. 1; para [0018], [0019], system outlet, 31.); but does not specifically disclose providing water utilizing an internal pump; monitoring the internal storage tank to ensure a water supply pressure and water levels are at predefined levels; and using the internal pump when water levels and pressure from the storage tank are below predefined. However, Luehmann a method for maintaining a constant water supply from an external feed water supply to an external device or system (para [0001], [0011], [0023]), comprising providing water utilizing an internal pump (para [0024], [0030]); monitoring the internal storage tank to ensure a water supply pressure and water levels are at predefined levels (para [0037], [0038]); and using the internal pump when water levels and pressure from the storage tank are below predefined (para [0034], [0037], [0072]). To a person of ordinary skill in the art, substituting the method steps as in Luehmann for use in the method for maintaining a constant water supply from an external feed water supply to an external device or system as in Bosko would have been obvious in order to provide a lower demand constant supply of purified water (Luehmann: para [0010]), because Bosko and Luehmann are directed towards methods for maintaining a constant water supply from an external feed water supply to an external device or system.

Regarding Claim 12, Luehmann further discloses the method of claim 10 further comprising the step of directly filling the internal storage tank using the external feed water supply in response to a signal from the controller and a storage tank sensor system (para [0033], [0049], [0071]).

Regarding Claim 13, Bosko further discloses the method of claim 10 further comprising the step of automatically closing the first solenoid valve upon sensing an increase of the feed water pressure above a predefined level in the storage tank (para [0019], [0020]); but does not specifically disclose decreasing the pump rate of the pressurizing pump. However, Luehmann further discloses decreasing the pump rate of the pressurizing pump (para [0038], [0069]). To a person of ordinary skill in the art, substituting the method steps as in Luehmann for use in the method for maintaining a constant water supply from an external feed water supply to an external device or system as in Bosko would have been obvious in order to provide a lower demand constant supply of purified water (Luehmann: para [0010]), because Bosko and Luehmann are directed towards methods for maintaining a constant water supply from an external feed water supply to an external device or system.

Regarding Claim 14, Bosko further discloses the method of claim 13 further comprising the step of closing the first solenoid valve and isolating the internal storage tank and solely using the storage tank water for RO functions after opening the second solenoid valve (Fig. 1; para [0017], [0018], source water valve, 27, closed, and check valve, 18, from R/O membrane closed and external supply of water to system outlet, 30.).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bosko, in view of Luehmann, as applied above, and in further view of WO 2015/100502 Al, hereinafter “ ‘502”. 
Regarding Claim 11, Bosko further discloses the method of claim 10 further comprising the step of increasing a pump rate of the pressurizing pump upon a drop in the external feed water pressure below a predefined level (para [0034], [0037], [0045]); but does not specifically disclose so as to form a suction force on the external feed water supply. However, ‘502 discloses a method for maintaining a constant water supply from an external feed water supply to an external device or system (para [0004], [0027], home water supply.), comprising increasing a pump force so as to form a suction force on the external feed water supply (para [0040], [0057], [0058]).  To a person of ordinary skill in the art, substituting the step as taught ‘502 would have been obvious for use in the method for maintaining a constant water supply from an external feed water supply to an external device or system as in Bosko in view of Luehmann in order to prevent contamination from overdrawing or contaminating water from the water supply (‘502: para [0004]), because Bosko, Luehmann, and ‘502 are directed towards regulating pressure in methods for maintaining a constant water supply from an external feed water supply to an external device or system.

Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bosko, in view of Luehmann, and in further view of Kelada (US 6,099,735 A).

Regarding Claim 15, Bosko further discloses the method of claim of claim 10 wherein the step of directing feed water to the RO system (para [0018]); but does not specifically disclose only includes water from the storage tank during a purge function of the RO system. However, Kelada discloses a method for maintaining a constant water supply from an external feed water supply to an external device or system (col 5, lines 25-47), comprising a step of directing feed water to the RO system only includes water from the storage tank during a purge function of the RO system (col 13, lines 16-23; col 19, lines 58 to col 20, lines 29, reverse flow of water... purge mode.). To a person of ordinary skill in the art, substituting a purging step as taught by Kelada would have been obvious for use in the method for maintaining a constant water supply from an external feed water supply to an external device or system as in Bosko in view of Luehmann in order to disinfect the reverse osmosis cartridge (col 19, line 58 to col 20, line 29), because Bosko, Luehmann, and Kelada are directed towards methods for maintaining a constant water supply from an external feed water supply to an external device or system.

Regarding Claim 16, Bosko further discloses the method of claim 10, further comprising directing one of feed water from the storage tank or the external feed water supply (para [0017], [0018]; but does not specifically disclose the step of cooling the RO system by directing one of feed water from the storage tank or the external feed water supply.  However, Kelada discloses a method for maintaining a constant water supply from an external feed water supply to an external device or system (col 5, lines 25-47), comprising the step of cooling the RO system by directing one of feed water from the storage tank or the external feed water supply (col 9, lines 8-32; col 22, lines 13-20, water-cooling mode.). To a person of ordinary skill in the art, substituting a purging step as taught by Kelada would have been obvious for use in the method for maintaining a constant water supply from an external feed water supply to an external device or system as in Bosko in view of Luehmann in order to disinfect the reverse osmosis cartridge (col 19, line 58 to col 20, line 29), because Bosko, Luehmann, and Kelada are directed towards methods for maintaining a constant water supply from an external feed water supply to an external device or system. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778